73 F.3d 362NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Harold JACKSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 94-2176.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1995.

Before:  BOGGS and DAUGHTREY, Circuit Judges, and McKEAGUE, District Judge.*
PER CURIAM.


1
Harold Jackson, who is represented by counsel, appeals a district court order affirming the Secretary's denial of his application for social security disability benefits.  The parties stipulated to waive oral argument, and the panel granted consent to waive oral argument pursuant to Sixth Circuit Rule 9(c).


2
Jackson filed his application for disability benefits on October 26, 1992, alleging a disability beginning on October 21, 1991, due to nerve entrapment in his left foot and spinal impairment.  An administrative law judge (ALJ) determined that Jackson was not disabled because he could perform a significant number of sedentary level jobs in the national economy despite his impairment.  The Appeals Council denied his request for review.


3
Mr. Jackson sought judicial review of the Secretary's decision, and the magistrate judge to whom this case was referred issued a report and recommendation recommending that the Secretary's decision denying disability benefits be affirmed.  Despite notification of the consequences of failure to file written objections within ten days of the report, Jackson failed to file any objections.  On September 13, 1994, well after the ten-day deadline, the district court adopted the magistrate's report and affirmed the Secretary's decision.


4
Jackson provides no explanation of his failure to file objections to the magistrate judge's report.  Instead, his appeal raises several arguments as to why the Secretary's decision is not supported by substantial evidence.


5
Upon review, we conclude that Jackson has waived appellate review of his claims because he has failed to file objections to the magistrate judge's report.  See Thomas v. Arn, 474 U.S. 140, 155 (1985);  Willis v. Sullivan, 931 F.2d 390, 401 (6th Cir.1991);  Howard v. Secretary of Health & Human Services, 932 F.2d 505, 508 (6th Cir.1991);  United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).


6
Accordingly, we affirm the district court's order.



*
 The Honorable David W. McKeague, United States District Judge for the Western District of Michigan, sitting by designation